Case 1:18-cv-00427-JJM-LDA Document 25 Filed 05/27/19 Page 1 of 2 PageID #: 326




      UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF RHODE ISLAND

 CITIBANK, N.A. AS TRUSTEE

      VS                                     CA No. 18-cv-427JJM-LDA

KATHERINE CAITO

                   MOTION TO EXTEND TIME

      The Defendant, by her attorney, move this Court for an extension of time to

file an objection to the Motion for a Protective Order to June 3, 2019. The

Defendant needs additional time to respond. This extension will not prejudice the

Plaintiff since it has filed its Summary Judgment and the Defendant has filed her

Summary Judgment Motion in a timely manner. No further extension will be

requested by Defendant.

May 27, 2019

                                                    KATHERINE CAITO
                                                    By her Attorney

                                                    /s/ John B. Ennis
                                                    JOHN B. ENNIS, ESQ. #2135
                                                    1200 Reservoir Avenue
                                                    Cranston, Rhode Island 02920
                                                    (401) 943-9230
                                                    jbelaw75@gmail.com
Case 1:18-cv-00427-JJM-LDA Document 25 Filed 05/27/19 Page 2 of 2 PageID #: 327




                          CERTIFICATION OF SERVICE

      I hereby certify that I emailed a copy of this Motion to Samuel Bodurtha and
Ethan Tieger on May 27, 2019

/s/ John B. Ennis, Esq.
